Citation Nr: 1812798	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-21 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service in the United States Marine Corps from July 1946 to January 1948.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his May 2016 substantive appeal, the Veteran requested a hearing before the Board; however, in December 2017, he withdrew his hearing request.  

The issues of entitlement to service connection for tinnitus and an initial compensable evaluation for bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An eye disability was not manifest in service and any current visual disability is unrelated to service.

2.  A low back disability was not manifest in service and is unrelated to service; arthritis of the spine was not manifest within one year of separation from service.



CONCLUSIONS OF LAW

1.  A visual disability was not incurred in or aggravated by service. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303 (2017).

2.  A low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Letters dated in July 2012 and June 2013 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  Records were sought from the Social Security Administration (SSA), but VA was advised that any records had been destroyed.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination.  However, the Board finds that a VA examination is not necessary in order to render a decision on these claims.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no competent evidence indicating an event, injury, or disease in service involving the Veteran's eyes or low back.  There is also no competent evidence linking these claimed disabilities to service.  Accordingly, an examination regarding whether there is a relationship between these claimed disabilities and service is not warranted.

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Eyes

Service treatment records include a July 1946 refraction report indicating that the Veteran had visual acuity of 14/20 in his right eye and 20/20 in the left eye.  The provider indicated that his present glasses were satisfactory.  On physical examination in January 1948 and May 1948, vision testing revealed acuity of 8/20 on the right corrected to 20/20, and 20/20 on the left.  The examiners concluded that the Veteran was physically qualified for discharge and that he required neither hospitalization nor treatment.  In September 1949, a medical provider noted that the Veteran was examined and found physically qualified for the organized Marine Corps Reserve.  On examination in December 1949, vision testing revealed acuity of 8/20 on the right corrected to 20/20, and 20/20 on the left.  On Reserves examination in March 1950, visual acuity was 20/20 bilaterally.  At that time, the Veteran endorsed having worn glasses, but denied severe eye trouble.  

VA treatment records indicate that the Veteran was seen at an eye clinic in July 2013.  The provider noted that the reason for the Veteran's reduced vision was macular degeneration.  The Veteran reported that his visual problems started approximately 12 years previously.  Visual testing revealed acuity of 20/200 on the right and 20/70-1 on the left.  

Upon review of the record, the Board finds that service connection is not warranted for an eye disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, there is no indication that any refractive error has been caused by any specific event such as an in-service injury or exposure.  Accordingly, service connection is not warranted on that basis.

The Board acknowledges that there is a diagnosis of macular degeneration, and that a VA provider indicated in July 2013 that this was the source of the Veteran's decreased vision.  There is no evidence, however, that this disability is related to any incident of service.  Aside from decreased visual acuity noted in the service treatment records, there is no indication of any complaint or abnormal finding pertaining to the Veteran's eyes.  The first indication of macular degeneration dates to decades following the Veteran's separation from service.  The evidence supports a finding of a remote, post-service onset of this claimed disability.  

To the extent that the Veteran asserts that the current macular degeneration is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates a diagnosis of macular degeneration, it does not contain reliable evidence which relates this claimed disability to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection for an eye disability must be denied, as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Low Back

Service treatment records indicate that on physical examination in December 1949, the Veteran's spine was normal.  Shape and movement of the thorax were also noted to be normal.  On physical examination in January 1948, the Veteran's spine and thorax were normal.  In January and May 1948, a medical provider concluded that the Veteran was physically qualified for discharge and that he required neither hospitalization nor treatment.  The May 1948 examination report indicated normal spine and thorax.  In September 1949, a medical provider noted that the Veteran was examined and found physically qualified for the organized Marine Corps Reserve.  On Reserves examination in March 1950, the Veteran was noted to be inactive.  His spine was normal.  At that time, he denied deformity, arthritis, and lameness.  

VA treatment records include the report of a July 2013 chest X-ray that includes incidental findings of dextroscoliosis of the thoracolumbar spine with degenerative changes of the thoracic spine.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed back disability.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In this regard, the first post-service evidence showing abnormality of the spine dates to 2013, when incidental findings referable to the thoracolumbar spine were noted.  These findings were noted many years following the Veteran's separation from service.  Thus, service connection for arthritis of the spine is not warranted on a presumptive basis.  

Likewise, continuity of symptomatology is not established for this claimed disability.  In this regard, the service treatment records reflect no relevant complaint or treatment; rather, various examinations were negative with respect to any abnormal findings pertaining to the spine.  Moreover, the Veteran denied relevant symptoms on Reserves examination in March 1950, approximately one year following his separation from active duty.  The first findings referable to the Veteran's spine date to 2013, many years following his separation from service.  Thus, the record establishes a remote, post-service onset of the claimed back disability.  

To the extent that the Veteran asserts that he has a back disability that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnoses because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record demonstrates diagnoses referable to the Veteran's thoracolumbar spine, it does not contain reliable evidence which relates these claimed disabilities to any incident of service.  

For these reasons, the Board concludes that the claim of entitlement to service connection a back disability must be denied, as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for a back disability is denied.


REMAND

The Veteran seeks an initial compensable evaluation for bilateral hearing loss disability and service connection for tinnitus.  

In a January 2018 informal hearing presentation, the Veteran's representative requested that he be afforded a current examination of his hearing loss.  The representative alleged that the 2013 examination was no longer probative as to the current level of disability.  With regard to the claimed tinnitus, the informal hearing presentation argued that the 2013 VA examiner failed to discuss whether tinnitus was either caused or aggravated by the service-connected hearing loss.  Having considered these arguments, the Board concludes that a current examination is warranted, to determine the current severity of the Veteran's hearing loss, and to address the question of whether tinnitus is related to the service-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, on a fee basis if necessary, to determine the severity of his bilateral hearing loss disability and the etiology of his claimed tinnitus.  The examiner should be provided access to the record, and the examination report should verify that review of such record was accomplished.  

Following review of the record and examination of the Veteran, the examiner should describe the manifestations of the Veteran's hearing loss disability, to include puretone thresholds and speech recognition scores.  The examiner should also address the functional effects caused by the Veteran's hearing loss disability, including the effects on daily living, if any.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

With respect to the Veteran's claimed tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus is the result of a disease or injury in service, or was caused or aggravated by the Veteran's service-connected bilateral hearing loss.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


